Title: To George Washington from Timothy Pickering, 8 July 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir,
          Department of State July 8. 1796.
        
        I have the honor to acknowledge the receipt of your letters of the 1st and 4th instant. On the appointment of a superintendant of Indian Affairs in the room of Governor Blount—and on the running & marking the Cherokee boundary, I expect to be able to report to you on Monday next the opinion of the Heads of Departments.
        The Secretary of the treasury informs me that he directed the Comptroller to transmit to the Collectors of the Customs the act of Congress requiring their aid in the execution of the health laws of states relative to quarantine, with an injunction to render all the aid in their power to the State-Officers.
        The Secretary of War has furnished me with a copy of the orders issued from his office, on the subject of quarantine, which I have the honor to inclose. The date, I observe, is three days earlier than Governor Mifflin’s first letter requesting the aid which had been ordered. To prevent the crews or passengers of vessels from landing on the Jersey shore is impossible, unless the garrison of Mud Island were so numerous as to admit of placing a guard in each vessel. I am with the highest respect, sir, your most obt servant
        
          Timothy Pickering
        
      